ORDER
This matter having been duly presented to the Court, it is ORDERED that THOMAS JOHN FORKIN of ATLANTIC CITY, who was admitted to the bar of this State in 1995, and who has been suspended from practice since May 29, 2001, pursuant to Orders of this Court filed April 27, 2001, and June 25, 2001, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney *391Ethics proctor for a period of two years, and until the further Order of the Court.